Case 4:18-cv-00247-ALM Document 183-6 Filed 06/22/20 Page 1 of 2 PageID #: 4194




                                 Exhibit 6




                                      58
Case 4:18-cv-00247-ALM Document 183-6 Filed 06/22/20 Page 2 of 2 PageID #: 4195




    3/23/2020                                             (3) Inbox | jasonleevandyke@protonmall.com | ProtonMall




      Fwd: Privileged Settlement Communication

      Received: Monday, March 23, 2020 12:28 AM

      From. Jason Van Dykejasonleevandyke@gmall.com

     To: jasonleevan yke@protonmail.com




              Forwarded message
     From: Jeffrey Dorrell <JDorrell@hanszenlaporte.com>
     Date: Sun. Mar 22, 2020 at 5:03 PM
     Subject: Privileged Settlement Communication
     To: Jason Van Dyke <iasQnleevan vke@qmail.coin
     Cc: Julie Devlin <JDevlin@hanszenlaporte.com>


     Counsel:

     My client has asked me to convey that he will release ll claims in all suits in which you are an adverse party in
     exchange for your agreement to pay him $500,000.00. He will consider payment terms, rovided the settlement
     amount is secured by an interest in re l property or by an agreed judgment in Retzlaff's favor in the amount of
     $1,000,000.00, to be filed and abstracted only if there is a default.

     This offer is goo for your ritten acceptance until :00 PM March 31,2020, at which time it expires without further
     notice. This offer is contingent upon your agreement to simultaneously release all of your claims gainst Retzlaff in
     all suits. It is also contingent upon execution of a full, final, global release and settlement agreement.

       egards.

                Jeff

      HANSZEN-MAPORTE
      Jeffrey L. Dorrell
      Boaid Certified Civil Trial Law
      Texas Boai of Legal Sp cialization
      Equity Partn r

      i oiielliah sze l uoite.coni lianszeiilauoit . om
      p: f: ?13:.52<l.-2580




     J son L. Van Dyke
     Attorney at Law, Receiver
     200 Chisholm Place. #250
     Plano, TX 75075
     P - ( 69) 964-5346
     F-(972) 421-1830
     iason@vandvkelawfirm.com




                                                                       59
